IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

DONALD SWAFFER,                          NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-0208

FLORIDA COMMISSION ON
OFFENDER REVIEW, ET AL.,

     Respondents.
___________________________/

Opinion filed September 12, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Donald Swaffer, pro se, Petitioner.

Sarah J. Rumph, General Counsel, Florida Commission on Offender Review,
Tallahassee; Jennifer Parker, General Counsel, and Sheron Wells, Assistant General
Counsel, Florida Department of Corrections, Tallahassee, for Respondents.




PER CURIAM.

      The petition for writ of certiorari is denied.

THOMAS, ROBERTS, and ROWE, JJ., CONCUR.